Citation Nr: 0101659	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-23 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of frostbite 
and frozen feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 through 
March 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision in 
which the RO denied service connection for residuals of 
frostbite and frozen feet.  The veteran filed a timely notice 
of disagreement and his appeal has been perfected to the 
Board.

The Board notes that in the Informal Hearing Presentation 
(IHP), as submitted in September 2000 by the veteran's 
representative, the veteran raised the issue of entitlement 
to service connection for flat feet.  The RO has not 
adjudicated this claim and it is not before the Board for 
appellate consideration at this time.  The issue is referred 
to the RO for initial consideration.


FINDING OF FACT

The veteran does not have residuals of frostbite and frozen 
feet which had their onset in service.


CONCLUSION OF LAW

Service connection for residuals of frostbite and frozen feet 
is not warranted. 38 U.S.C.A. § 1110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, __ (2000) (to be codified as amended at 38 U.S.C. 
§ 5126); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran has stated that he was treated in the military 
for frostbite and frozen feet, and he is currently suffering 
from complications arising from those injuries.

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses of frostbite and frozen 
feet, or any cold weather injury.  In a January 1947 
examination, shortly before the veteran's discharge from 
active service, a foot ailment was reported.  The veteran was 
diagnosed with mild callouses and a fungal infection of the 
skin and feet.  The examiner concluded that the veteran was 
physically qualified for discharge and his health had not 
been adversely affected by active duty.  

Post-service treatment records reflect that the veteran 
received treatment, in December 1985 at private medical 
facility, for pain in his left foot.  The physician diagnosed 
cellulitis of the left.  No relationship to any prior cold-
weather injury was proffered.

In October 1991, a VA general medical examination was 
performed.  No history of frostbite or frozen feet was given 
at that time.  The veteran reported that he had not worked 
for two years due to painful feet and legs.  He complained of 
painful, swollen feet, as well as intermittent swelling of 
his ankles.  The examiner noted that the veteran's feet were 
cold but appeared normal.  There was no diagnosis of 
residuals of frostbite or frozen feet nor any type of foot 
disorder.

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by 
service.  38 U.S.C.A. § 1110.  Such a determination requires 
a finding of a current disability that is related to an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(d) (2000). 

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Following a complete review of the claims folder, the Board 
finds that service connection for residuals of frostbite and 
frozen feet is not warranted.  The veteran's service medical 
records do not reflect treatment for any cold weather injury.  
Furthermore, current clinical findings are negative for a 
diagnosis of residuals of frostbite and frozen feet.  While 
the veteran has maintained that he currently has residuals of 
frostbite and frozen feet related to injury while in service, 
there is no medical evidence to support this assertion.  As a 
layperson, the veteran is not competent to give a medical 
opinion concerning a current medical diagnosis of disability 
or its relation, if any, to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

In an August 1999 RO letter, the veteran was advised of the 
evidence necessary to support his claim, including current 
evidence of the residuals of frostbite and frozen feet, 
evidence of in service injury, and evidence of a link between 
the in service injury and the current disability.  He has not 
acted in response to the letter and has made no indication of 
available, relevant records or evidence in his correspondence 
with the RO.  The Board concludes, based on the findings from 
the VA exam and service medical records, that the duty to 
assist has been satisfied under the provisions of the 
Veterans Claims Assistance Act of 2000, §5103A.  There is no 
additional development warranted where there is no supportive 
evidence of injury in service or current disability.  


ORDER

Service connection for residuals of frostbite and frozen feet 
is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

